 

 
   
 

DOCUMENT |

ELECTROD
Boe WCALLY FILED

DATE REED ae!
~=SAN.O 7 2020 }

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK |
x

UNITED STATES OF AMERICA,
-against- ORDER
SEGUNDO BATISTA, : 00 Crim. 1181-2 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

The Government shall file a response to Defendant Segundo Batista’s request to file a
28 U.S.C. § 2255 motion, stylized as a Motion to File New Section 2255 Motion Attacking
Sentence, (see ECF No. 104), within sixty (60) days of this Order.
Dated: New York, New York

January 7, 2020
SO QRDERED.

GORGE B. DANIELS
ited States District Judge

 
